Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US Patent Application Publication 2014/0328329) in view of in view of Azizi et al. (US Patent Application Publication 2019/0364492).

Regarding claims 1, 8, 15 and 22  Novlan et al. discloses an edge communication device capable of communicating with a network via a relay communication device, the edge communication device comprising: a processor;  a 
synchronize to a network using an initial synchronization signal( see fig. 12, D2D sysnc signal);  
search for a periodic secondary relay synchronization signal (SRSS) transmitted by the relay communication device using an SRSS search window having a duration longer than a duration of a network search window for searching for the initial synchronization signal, the SRSS sent continually as a broadcast by the relay communication device after the edge communication device associates with the relay communication device(  see [0213-215] After relay configuration, the in-network UE relay should transmit the D2D sync signal and D2D SIB ( reads on SRSS transmitted) according to the transmission parameters. The out-of-network UE2, when it is configured for D2D operation and detects that it is not currently under network coverage, will first search to receive the D2D sync signal( reads on search for SRSS), followed by the D2D SIB. Upon receiving the relay ID, the UE abandons attempts to acquire network synchronization/system information (additional timers also can be used in conjunction to make this determination).  The UE can start an OOC timer, during which the UE will not attempt to perform network synchronization until the timer expiration.  Therefore additional or extended timers are used for relay) also  [0212-215] that the order of steps in regards to fig. 14, and the concurrency (reads on continually) is known and taught, the scheduling of the D2D sync signal (reads on search for SRSS), which is configured by the network or by preconfiguration. “After relay configuration, the in-network UE relay should transmit the D2D sync signal and 
synchronize to the relay communication device based on the SRSS signal( see  fig. 14, see [0211-212] D2D Relay Protocol FIG. 14 illustrates an exemplary synchronization procedure for a D2D UE according to this disclosure.  While the flow chart depicts a series of sequential steps, unless explicitly stated, no inference should be drawn from that sequence regarding specific order of performance, performance of steps or portions thereof serially rather than concurrently or in an overlapping manner, ;  and 
transmit data to the relay communication device based on the synchronizing to enable the relay communication device to relay the data to the network (see [0213] After relay configuration, the in-network UE relay should transmit the D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (by RCM for example) or by preconfiguration.  ) . 
associate with the relay communication device, the relay communication device synchronized to the network using the initial synchronization signal (see[0202] the RCM can convey an indication for the UE to transmit a D2D sync signal and/or D2D SIB and a corresponding parameter configuration, where the D2D SIB is first directly acquired by the relay UE from the normal D2D SIB transmission instants.);
Novlan et al. fail to specifically point out enter a power saving state; awaken from the power saving state as claimed.
However Azizi et al. teaches enter a power saving state; awaken from the power saving state ( see [1079] The IoT nodes may generally utilize low-power radio interfaces that may utilize long sleep cycles . the IoT nodes of wireless network 11200 may coordinate with one another, such as by utilizing other IoT nodes as `relay nodes` in 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Novlan et al. invention with Azizi et al. invention because Azizi et al. invention provides terminal devices such as terminal device 116 may utilize relay node 118 to transmit and/or receive data with network access node 126, where relay node 118 may perform relay transmission between terminal devices 116 and network access node 126, e.g., with a simple repeating scheme or a more complex processing and forwarding scheme. (see Azizi et al. [0299]).
Regarding Claims 2, 9, 16 and 23 Novlan et al. in view of Azizi et al. discloses everything as applied above (see claims 1, 8, 15 and 22). 
wherein the periodic SRSS has a period of 60 seconds (s)( [0214] the synchronization/system information acquisition fails according to a predetermined metric (such as radio link failure) or timer. The timer can be set and predetermined to be 60 seconds. See also [0131] multiple parameters can be configured for successful reception of the DCCH at the UE by dcch-Config.  These parameters can include indication of the number of radio frames between DCCH transmission (dcch-RepetitionPeriod), which together with the dcch-Offset, gives the exact radio frames in which DCCH is scheduled i.e. DCCH is scheduled in radio frames for which: SFN mod 
 Regarding Claims 3, 10, 17 and 24 Novlan et al. in view of Azizi et al. discloses everything as applied above (see claims 1, 8, 15 and 22). 
wherein the edge communication device is an edge Internet of everything (IoE) communication device and the relay communication device is a relay IoE communication device.( see fig.6 and 7, see [0086] FIG. 6 considers the partial/relay operation wherein at least one of the devices to engage in D2D communication is within the communication range of the network, while at least one of the devices is not within coverage of the cellular network.  In the example shown in FIG. 6, the network includes an eNB 102 and two D2D enabled UEs 114, 601: UE1 114 which is within the communication range of the eNB 102 and UE2 601 which is outside the coverage of the cellular network.  Although only two UEs are considered, the following description could be generalized to consider discovery between a plurality of UEs. These devices are relay and edge devices).
Azizi et al. teaches IOT communication devices( see [0116] fig. 112, network scenario for managing an IoT network)
 Regarding Claims 4, 11, 18 and 25 Novlan et al. in view of Azizi et al. discloses everything as applied above (see claims 1, 8, 15 and 22).

 Regarding Claims 5, 12, 19 and 26 Novlan et al. in view of Azizi et al. discloses everything as applied above (see claims 1, 8, 15 and 22). 
wherein the edge communication device receives the periodic SRSS sent one time within a predefined time period from the relay communication device  ( see [0214] the synchronization/system information acquisition fails according to a predetermined metric (such as radio link failure) or timer. The timer can be set and predetermined)
	
Regarding Claims 6, 13, 20 and 27 Novlan et al. in view of Azizi et al. discloses everything as applied above (see claims 1, 8, 15 and 22).

Azizi et al. teaches wherein the one or more metrics include a connection quality associated with the relay communication device, a communication load associated with the relay communication device, a power level of the relay communication device, and a power level of the edge communication device( see[ 2279] Operational parameters of the terminal device may, for example, include a key performance indicator (KPI) of the terminal device, a location of the terminal device, a network subscription of the terminal device, a target (e.g., by a user) QoS of the terminal device, a battery level of the terminal device, a mobility status of the terminal device, a channel condition of theterminal device, a capability of the terminal device, and/or an operating mode of the terminal device, etc. For instance, a terminal device acting as a relay point to the network access node may switch from a high capability mode to a low capability mode in the event its battery level falls below a predetermined threshold.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Novlan et al. invention with Azizi et al. invention because Azizi et al. invention provides terminal devices such as terminal device 116 may utilize relay node 118 to transmit and/or receive data with network access node 126, where relay node 118 may perform relay transmission between terminal devices 116 and network access node 126, e.g., with a simple repeating scheme or a more complex processing and forwarding scheme. (see Azizi et al. [0299]).

Claims 7, 14, 21 and 28 Novlan et al. in view of Azizi et al. discloses everything as applied above (see claims 1, 8, 15 and 22).
Novlan et al. fail to specifically point out wherein the one or more metrics include a connection quality associated with the relay communication device, a communication load associated with the relay communication device, a power level of the relay communication device, and a power level of the edge communication device as claimed. 
 	Azizi et al. teaches wherein the one or more metrics include a connection quality associated with the relay communication device, a communication load associated with the relay communication device, a power level of the relay communication device, and a power level of the edge communication device( see[ 2279] Operational parameters of the terminal device may, for example, include a key performance indicator (KPI) of the terminal device, a location of the terminal device, a network subscription of the terminal device, a target (e.g., by a user) QoS of the terminal device, a battery level of the terminal device, a mobility status of the terminal device, a channel condition of theterminal device, a capability of the terminal device, and/or an operating mode of the terminal device, etc. For instance, a terminal device acting as a relay point to the network access node may switch from a high capability mode to a low capability mode in the event its battery level falls below a predetermined threshold.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Novlan et al. invention with Azizi et al. invention because Azizi et al. invention provides terminal devices such as terminal device 116 may utilize relay node 118 to transmit and/or receive data with network access node 126, where relay node 118 may perform relay transmission between .
Response to Arguments
5.	Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
In the remarks on pg. 9-15, the applicant contends that Novlan et al. in view of Azizi et al. does not teach or suggest “the SRSS sent continually as a broadcast by the relay communication device after the edge communication device associates with the relay communication device”

Examiner respectfully disagrees Novlan et al. teaches in [0212-215] that the order of steps in regards to fig. 14, and the concurrency (reads on continually) is known and taught, the scheduling of the D2D sync signal (reads on search for SRSS), which is configured by the network or by preconfiguration. “After relay configuration, the in-network UE relay should transmit the D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (by RCM for example) or by preconfiguration.” Therefore applicant limitation is not a patentable distinct feature.
In the remarks on pg. 15-16, the applicant contends that Novlan et al. in view of Azizi et al. does not teach or suggest “wherein the periodic SRSS has a period of 60 seconds”

Examiner respectfully disagrees Novlan et al. teaches in [0214] the synchronization/system information acquisition fails according to a predetermined 

In the remarks on pg. 16-17, the applicant contends that Novlan et al. in view of Azizi et al. does not teach or suggest “wherein the edge communication device is an edge Internet of everything (loE) communication device and the relay communication device is a relay loE communication device”
Examiner respectfully disagrees Novlan et al. teaches in fig.6 and 7, and in[0086] FIG. 6 considers the partial/relay operation wherein at least one of the devices to engage in D2D communication is within the communication range of the network, while at least one of the devices is not within coverage of the cellular network. In the example shown in FIG. 6, the network includes an eNB 102 and two D2D enabled UEs 114, 601: UE1 114 which is within the communication range of the eNB 102 and UE2 601 which is outside the coverage of the cellular network. Although only two UEs are considered, the following description could be generalized to consider discovery between a plurality of UEs. . These devices are relay and edge devices. Azizi et al. teaches I|OT communication devices in [0116] fig. 112, network scenario for managing an loT network. Therefore Novian et al. in view of Azizi et al. teach claim limitation which is not patentable distinct.

In the remarks on pg. 18-19, the applicant contends that Novlan et al. in view of Azizi et al. does not teach or suggest “further comprising receiving from the relay communication device a primary synchronization signal (PSS) or secondary 

Examiner respectfully disagrees Novlan et al. teaches in [0213-215] After relay configuration, the in-network UE relay (configuration included initial PSS) should transmit the D2D sync signal and D2D SIB (reads on SRSS transmitted) according to the transmission parameters. The out-of-network UE2, when it is configured for D2D operation and detects that it is not currently under network coverage, will first search to receive the D2D sync signal( reads on search for SRSS), followed by the D2D SIB . Also in [0207] UE transmits a periodic synchronous signal (denoted as D2D sync signal) based upon the primary synchronization signals and secondary synchronization signals (PSS/SSS) transmitted by the eNB. Therefore limitation is not patentable distinct.

In the remarks on pg. 19-20, the applicant contends that Novlan et al. in view of Azizi et al. does not teach or suggest “wherein the edge communication device receives the periodic SRSS sent one time within a predefined time period from the relay communication device”

Examiner respectfully disagrees Novlan et al. teaches in [0214] the synchronization/system information acquisition fails according to a predetermined metric (such as radio link failure) or timer. The timer can be set and predetermined. These conditions/ elements can be predetermined and configured. Therefore claim limitation is not patentable distinct.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462